     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 1 of 16 Page ID #:1



 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiff
     TIMOTHY DAWSON
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11
                                                         Case No.:
12

13                                                       COMPLAINT FOR DAMAGES
      TIMOTHY DAWSON,                                    FOR VIOLATIONS OF THE
14                                                       ROSENTHAL FAIR DEBT
                      Plaintiff,                         COLLECTION PRACTICES ACT
15                                                       (CAL. CIV. CODE §§ 1788-
            vs.                                          1778.32) AND VIOLATIONS OF
16                                                       THE TELEPHONE CONSUMER
      SYNCHRONY BANK                                     PROTECTION ACT (47 U.S.C.
17                                                       §227)
18                  Defendant,
19                                                       JURY TRIAL DEMANDED
20

21                             COMPLAINT FOR DAMAGES
22

23                                      INTRODUCTION
24 1. TIMOTHY DAWSON (hereinafter referred to as “Plaintiff”), by and through

25      his Counsel of record, brings this action against SYNCHRONY BANK
26      (hereinafter referred to as “Synchrony” or “Defendant”) pertaining to actions by
27      Defendant to unlawfully collect a debt allegedly owed by Plaintiff, including
28      but not limited to, collection via the use of an Automated Telephone Dialing

                                                   -1-
                             Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 2 of 16 Page ID #:2



 1         System (“ATDS”) and/or Artificial or Prerecorded Voice in violation of the
 2         Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and
 3         the Rosenthal Fair Debt Collection Practices Act (“RFDCPA” [CAL. CIV.
 4         CODE §§ 1788-1788.32]), thereby invading Plaintiff’s privacy, and causing
 5         Plaintiff damages.
 6 2. The California legislature determined that unfair or deceptive collection

 7         practices undermine the public confidence which is essential to the continued
 8         functioning of the banking and credit system. The legislature further
 9         determined there is a need to ensure that debt collectors and debtors exercise
10         their responsibilities to one another with fairness, honesty, and due regard for
11         the rights of others. The legislature’s explicit purpose of enacting the Rosenthal
12         Fair Debt Collection Practices Act of California (hereafter “RFDCPA”) was to
13         prohibit debt collectors from engaging in unfair or deceptive acts or practices in
14         the collection of consumer debts, and to require debtors to act fairly in entering
15         into and honoring such debts.1
16 3. The Telephone Consumer Protections Act (hereafter “TCPA”) was designed to

17         prevent calls like the ones described within this complaint, and to protect the
18         privacy of citizens like Plaintiff. “Voluminous consumer complaints about
19         abuses of telephone technology – for example, computerized calls dispatched to
20         private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin.
21         Servs., LLC, 132 S. Ct. 740, 744 (2012).
22 4. In enacting the TCPA, Congress specifically found that “the evidence presented

23         to Congress indicates that automated or prerecorded calls are a nuisance and an
24         invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
25         Mims, 132 S. Ct., at 744.
26 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                           -2-
                                     Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 3 of 16 Page ID #:3



 1      regarding calls similar to this one:
 2                The Telephone Consumer Protection Act … is well
                  known for its provisions limiting junk-fax transmissions.
 3                A less-litigated part of the Act curtails the use of
                  automated dialers and prerecorded messages to cell
 4                phones, whose subscribers often are billed by the minute
                  as soon as the call is answered—and routing a call to
 5                voicemail counts as answering the call. An automated
                  call to a landline phone can be an annoyance; an
 6                automated call to a cell phone adds expense to
                  annoyance.
 7
                  Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,
 8                638 (7th Cir. 2012).
 9

10 6. Plaintiff alleges as follows upon personal knowledge as to herself and his own

11      acts and experiences, and, as to all other matters, upon information and belief,
12      including investigation conducted by his attorneys.
13

14                              JURISDICTION AND VENUE
15   7. This action is based upon Defendant’s violations of the RFDCPA, which is
16       found in California Civil Code §§ 1788 - 1788.32; and the TCPA, which is
17       found in Title 47 of United States Code Section 227, et seq.
18   8. This Court has jurisdiction over Defendant, pursuant to 28 U.S.C. § 1331, as
19       the unlawful practices alleged herein involve a federal question under the
20       TCPA.
21   9. This Court further has supplemental jurisdiction over Plaintiff’s California
22       Causes of action, pursuant to 28 U.S.C. § 1367(a), as said California state law
23       claims are so related to Plaintiff’s Federal TCPA claims in this action, that
24       they form part of the same case or controversy under Article III of the United
25       States Constitution.
26   10. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because
27       all or some of the unlawful practices and violations of law alleged herein
28       occurred and are occurring in the County of Ventura, California. Furthermore,

                                                  -3-
                            Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 4 of 16 Page ID #:4



 1      Defendant regularly conducts business within State of California, County of
 2      Ventura, and Plaintiff resides in Ventura County, California.
 3

 4                                          PARTIES
 5 11. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 6      the County of Ventura, in the State of California.
 7 12. Plaintiff is a natural person from whom a debt collector sought to collect a

 8      consumer debt which was due and owing or alleged to be due and owing by
 9      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal
10      Civ. Code §1788.2(h).
11 13. On information and belief, Plaintiff alleges that Synchrony is, and at all times

12      mentioned herein was, a Delaware corporation headquartered in Illinois and
13      doing business throughout the country, including this District. Synchrony is,
14      and at all times mentioned herein, was registered with the California Secretary
15      of State as a foreign corporation doing business within the State of California.
16 14. On information and belief, Plaintiff alleges that Synchrony’s primary business

17      operations are the issuance of unsecured consumer loans and credit cards.
18 15. On information and belief, Synchrony regularly engages through the course of
19      its business in collection activities to collect consumer debts owed to it.
20 16. A significant portion of both of Synchrony’s business operations are dedicated

21      to collecting debts owed to itself, primarily consumer credit card debt and
22      unsecured consumer loans. Part of Synchrony’s regular business practices are
23      to make repeated phone calls to persons it believes responsible for paying
24      past-due debts.
25 17. Synchrony is, and all times mentioned herein, was a corporation and a

26      “person,” as defined by 47 U.S.C. § 153(39).
27 18. Synchrony regularly attempts to collect on “consumer debts” owed it, as that

28      term is defined by Cal. Civ. Code §1788.2(f), through the use of the mails,

                                                 -4-
                           Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 5 of 16 Page ID #:5



 1       electronic communication, and the telephone. Therefore, Synchrony is a “debt
 2       collector” as that term is defined by Cal. Civ. Code §1788.2(c), and engages in
 3       “debt collection” as that term is defined by Cal. Civ. Code §1788.2(b).
 4 19. At all times relevant hereto, Synchrony used, controlled and or operated an

 5      “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
 6      U.S.C. § 227(a)(1) and/or placed calls to Plaintiff using an automated or
 7      prerecorded voice (“Recorded Voice”) as that term is defined in 47 U.S.C. §
 8      227(b)(1)(A).
 9 20. This case involves money, property, or their equivalent, due or owing or

10      alleged to be due or owing from a natural person by reason of a consumer
11      credit transaction. Therefore, this action arises out of a “consumer debt” and
12      “consumer credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
13

14                                GENERAL ALLEGATIONS
15   21. Plaintiff incorporates by reference and realleges Paragraphs 1-20 above as if
16       fully stated herein.
17   22. On or about May of 2018, Plaintiff took out a personal consumer retail
18       installment loan with Synchrony.
19   23. Plaintiff maintained regular monthly payments due to Synchrony until on or
20       about September of 2018.
21   24. On or about September of 2018, Plaintiff fell on financial hardship and could
22       no longer maintain the monthly installment payments to Synchrony.
23   25. Upon going into default, agents for Synchrony called Plaintiff multiple times
24       and requested payment through the use of an ATDS and/or a Recorded Voice,
25       often 1-5 times per day, almost every single day.
26   26. On multiple occasions, Synchrony left Pre-Recorded Automated Voice
27       messages for Plaintiff to call Synchrony back.
28   27. Plaintiff sought out and retained an attorney to represent him with regards to

                                                  -5-
                            Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 6 of 16 Page ID #:6



 1      the debt that Synchrony was collecting on.
 2 28. On October 3, 2018, Plaintiff’s Counsel drafted a letter wherein he stated that

 3      he represented Plaintiff with regards to any claims held or serviced by
 4      Defendant Synchrony Bank. The letter contained Plaintiff’s name and a
 5      partial account number for identification (hereinafter referred to as: “Cease
 6      and Desist Letter No. 1”).
 7 29. Plaintiff’s Counsel sent Cease and Desist Letter No. 1 to Synchrony via

 8      facsimile on or about October 3, 2018.
 9 30. The facsimile was confirmed via a 3rd party facsimile company to have been

10      successfully transmitted, therefore Defendant Synchrony Bank received the
11      facsimile transmission of Cease and Desist Letter No. 1.
12 31. Despite receiving Cease and Desist Letter No. 1, Defendant Synchrony Bank

13      continued to call Plaintiff incessantly.
14 32. On November 2, 2018, in an effort to get Synchrony to stop calling Plaintiff,

15      Plaintiff’s Counsel drafted and sent a second cease and desist letter (“Cease
16      and Desist Letter No. 2”).
17 33. In Cease and Desist Letter No. 2, Plaintiff’s Counsel again stated that he

18      represented Plaintiff with regards to any claims held or serviced by Defendant
19      Synchrony Bank. The letter contained Plaintiff’s name and a partial account
20      number for identification and stated in bold at the top of the letter “THIS IS A
21      SECOND ATTEMPT PLEASE DO NOT DISCARD.”
22 34. Plaintiff’s Counsel sent Cease and Desist Letter No. 2 to Defendant Synchrony

23      Bank via facsimile on or about November 2, 2018.
24 35. The 2nd facsimile was confirmed via a 3rd party facsimile company to have

25      been successfully transmitted, therefore Defendant Synchrony Bank received
26      the facsimile transmission of Cease and Desist Letter No. 2 as well.
27 36. Despite receipt of both Cease and Desist Letters Nos. 1 and 2, Synchrony

28      continued to incessantly call Plaintiff on his cellular telephone, often multiple

                                                 -6-
                           Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 7 of 16 Page ID #:7



 1       times per day to collect on its claim.
 2   37. Further, Synchrony, or its agents or representatives, continued to call Plaintiff
 3       using an ATDS and/or Recorded Voice.
 4   38. In both Cease and Desist Letter Nos. 1 and 2, Plaintiff’s Counsel provided
 5       Plaintiff’s name, and explained that a formal demand was being made
 6       pursuant to Cal. Civ. Code §1788.14(c), that all further communication with
 7       Plaintiff cease, and that any future communication be exclusively sent to
 8       Plaintiff’s Counsel.
 9   39. In both Cease and Desist Letter Nos. 1 and 2, the verbiage expressly revoked
10       consent to contact Plaintiff in any fashion, including via calling him with the
11       use of an Automated Telephone Dialing System and/or Recorded Voice.
12   40. Plaintiff’s Counsel then advised Plaintiff to pick up the collection calls from
13       Defendant and to state that he had retained counsel. On his Counsel’s advice,
14       Mr. Dawson subsequently informed representatives of Synchrony that Plaintiff
15       had retained counsel and instructed those representatives to cease contacting
16       Plaintiff.
17   41. In said telephone calls, Plaintiff orally revoked any alleged prior consent to
18       call Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
19       revocation, agents for Synchrony continued to call Plaintiff using an ATDS
20       and/or Recorded Voice.
21   42. On November 20, 2018, Plaintiff’s Counsel drafted a third Cease and Desist
22       Letter to Defendant Synchrony Bank (“Cease and Desist Letter No. 3”). In
23       Cease and Desist Letter No. 3, Plaintiff’s Counsel provided Synchrony with
24       Plaintiff’s name and the last 4 digits of his social security number.
25   43. Similar to the previous two (2) Cease and Desist Letters, Cease and Desist
26       Letter No. 3 again expressly stated that Mr. Dawson was represented by
27       Counsel and that pursuant to Cal. Civ. Code § 1788.14(c), Synchrony should
28       have ceased all direct communication with Mr. Dawson. Additionally, Cease

                                                 -7-
                           Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 8 of 16 Page ID #:8



 1      and Desist Letter No. 3 again revoked any alleged consent given by Plaintiff to
 2      be contacted by an ATDS or Recorded Voice.
 3 44. Plaintiff’s Counsel sent Cease and Desist Letter No. 3 to Defendant Synchrony

 4      via a third party mailing service known as Docsmit!.
 5 45. Docsmit! records reflect that on November 21, 2018 Cease and Desist Letter

 6      No. 3 was mailed to Synchrony at:
 7         Synchrony Bank
           P.O. Box 105972
 8         Atlanta, GA 30348-5972
 9 46. Defendant Synchrony received the mailed copy of Cease and Desist Letter No.

10      3 via U.S. Mail.
11 47. Despite receipt of Cease and Desist letter No. 3 via U.S. Mail, Defendant

12      continued to call Plaintiff via the use of an ATDS and/or Recorded Voice.
13 48. On November 28, 2018, Plaintiff’s Counsel drafted a fourth Cease and Desist

14      Letter to Defendant Synchrony Bank (“Cease and Desist Letter No. 4”). In
15      Cease and Desist Letter No. 4, Plaintiff’s Counsel once again provided
16      Synchrony with Plaintiff’s name and the last 4 digits of his social security
17      number, and specifically explained that this will be Defendant’s “FINAL
18      WARNING” to cease their conduct prior to Plaintiff initiating litigation.
19 49. Cease and Desist letter No. 4 was once again mailed to Synchrony at:

20      Synchrony Bank
        P.O. Box 105972
21      Atlanta, GA 30348-5972
22 50. Despite receipt of two Cease and Desist Letters by facsimile and two more

23      letters by mail, and despite receiving oral revocation of consent to contact
24      plaintiff via any means including via the use of an ATDS and/or Recorded
25      Voice, Synchrony continued to incessantly call Plaintiff on his cellular
26      telephone, often multiple times per day to collect on its claim.
27 51. Further, Synchrony, or its agents or representatives, continued to call Plaintiff

28      at his place of employment, despite being informed by Plaintiff that he was not

                                                 -8-
                           Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 9 of 16 Page ID #:9



 1       allowed to accept calls and informed Synchrony to stop calling his place of
 2       employment as it was inconvenient and harassing for them to do so.
 3   52. Synchrony, or its agents or representatives, have contacted Plaintiff on his
 4       cellular telephone over fifty (50) times since October 3, 2018, including
 5       through the use of an ATDS and/or Recorded voice as those terms are defined
 6       in 47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
 7   53. Despite receipt of two (2) separate letters sent via facsimile and two (2) by
 8       mail, along with oral instructions to cease calling Plaintiff via the telephone,
 9       all of which provided irrefutable notice that Plaintiff had revoked consent to
10       call his cellular telephone by any means and that he had retained Counsel
11       regarding these alleged debts, Synchrony continues to contact Plaintiff
12       repeatedly to date.
13   54. These collection calls were made using equipment that had the capacity to
14       store or produce telephone numbers to be called using a random or sequential
15       number generator, and to dial such numbers, and was therefore an automatic
16       telephone dialing system (“ATDS”) as that term is defined by 47 U.S.C. §
17       227(a)(1).
18   55. As is evidenced by the frequency and rapid succession of the call times and
19       dates, the ATDS computer software automatically called Plaintiff at certain
20       times from random numbers, usually multiple times a day with varying call
21       times.
22   56. Many of Synchrony’s calls to Plaintiff after receiving Cease and Desist Letters
23       Nos. 1-4 contained an “artificial or prerecorded voice” as prohibited by 47
24       U.S.C. § 227(b)(1)(A).
25   57. The multiple calls made by Synchrony or its agents after October 3, 2018 were
26       therefore made in violation of 47 U.S.C. § 227(b)(1).
27   58. Further, when Plaintiff answered the telephone, Synchrony’s agents were rude,
28       abusive, and aggressive when they called to collect from Plaintiff. They

                                                 -9-
                           Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 10 of 16 Page ID #:10



 1       would rebuke Plaintiff’s requests to cease calling and have continued to harass
 2       Plaintiff to date, despite his repeated oral and written requests to cease their
 3       harassment.
 4 59. These interactions and unlawful debt collection practices caused emotional

 5       distress to Plaintiff.
 6 60. Plaintiff has received so many collection calls by Synchrony that his voicemail

 7       has repeatedly filled up, preventing Plaintiff from receiving other important
 8       messages and incurring actual charges as a result of his cellular telephone
 9       plan.
10 61. Upon information and belief, Synchrony regularly makes autodialed telephone

11       calls with Recorded Voices in order to collect on past due debts owed to them.
12 62. Upon information and belief, Synchrony’s telephone equipment has the

13       capacity to store or produce telephone numbers to be called, using a random or
14       sequential number generator.
15 63. Upon information and belief, the telephone equipment used by Synchrony to

16       place the calls at issue have the capacity to dial telephone numbers
17       automatically from a stored list or database without human intervention, using
18       a random or sequential number generator.
19 64. Synchrony’s collection calls to Plaintiff described herein, were not made for

20       emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A).
21 65. Synchrony’s collection calls to Plaintiff describe herein, were not made solely

22       for the purpose of collecting upon a debt owed to or guaranteed by the Federal
23       Government.
24 66. Synchrony placed the collection calls described herein to a telephone number

25       assigned to a cellular telephone service for which Plaintiff incurs a charge for
26       incoming calls pursuant to 47 U.S.C. § 227(b)(1).
27 67. Synchrony’s aforementioned conduct personally affected Plaintiff, as Plaintiff

28       was frustrated and distressed that Synchrony repeatedly interrupted Plaintiff

                                                   - 10 -
                              Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 11 of 16 Page ID #:11



 1        with unwanted calls using an ATDS and/or Recorded Voice for collection
 2        purposes.
 3    68. Through Synchrony’s aforementioned conduct, Plaintiff suffered an invasion
 4        of a legally protected interest in privacy, which is specifically addressed and
 5        protected by the TCPA.
 6    69. Synchrony’s calls forced Plaintiff to live without the utility of his cellular
 7        phones by occupying his cellular telephone with multiple unwanted calls,
 8        causing a severe nuisance and lost time.
 9    70. As a result of Synchrony’s relentless and harassing collection calls and letters,
10        Plaintiff has experienced anger and disbelief, and feelings of powerlessness,
11        which have resulted in a loss of sleep, loss of appetite, headaches, anxiety and
12        panic attacks, feelings of hypervigilance, paranoia and depression.
13    71. These calls have consumed him day and have caused a severe disruption to
14        Plaintiff’s life, due to the extreme frequency of calls by Synchrony.
15    72. As a direct and proximate result of the aforementioned harassment committed
16        by Synchrony, Plaintiff has suffered emotional distress.
17

18                                    CAUSES OF ACTION
19

20                                                  I.
21                                FIRST CAUSE OF ACTION
22      VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTIONS PRACTICES ACT
23                                (CAL. CIV CODE § 1788.14(c))
24    73. Plaintiff realleges and incorporates by reference Paragraphs 1 through 72,
25        inclusive, as if fully set forth.
26    74. Plaintiff’s Counsel sent Cease and Desist Letters Nos. 1 and 2 via facsimile to
27        Synchrony, and also sent Cease and Desist Letter No. 3 and 4 via U.S. Mail.
28        Further, Plaintiff orally informed Synchrony’s agents that he had retained

                                                   - 11 -
                              Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 12 of 16 Page ID #:12



 1       Counsel. Therefore, Synchrony was aware, or reasonably should have been
 2       aware, that Plaintiff was represented by an attorney, and that Plaintiff no
 3       longer wished to be contacted regarding these debts.
 4 75. Cal. Civ. Code §1788.14(c) provides in relevant part,

 5          No debt collector shall collect or attempt to collect a consumer debt
            by means of the following practices:
 6               (c) Initiating communications, other than statements of
                 account, with the debtor with regard to the consumer
 7               debt, when the debt collector has been previously notified
                 in writing by the debtor's attorney that the debtor is
 8               represented by such attorney with respect to the
                 consumer debt and such notice includes the attorney's
 9               name and address and a request by such attorney that all
                 communications regarding the consumer debt be
10               addressed to such attorney, unless the attorney fails to
                 answer correspondence, return telephone calls, or discuss
11               the obligation in question. This subdivision shall not
                 apply where prior approval has been obtained from the
12               debtor's attorney, or where the communication is a
                 response in the ordinary course of business to a debtor's
13               inquiry.
14 76. By calling Plaintiff over one hundred (100) times since receipt of Cease and

15       Desist Letters Nos. 1, 2, 3 and 4, sent by both facsimile and US Mail,
16       Synchrony violated Cal. Civ. Code §1788.14(c).
17 77. As a result of the constant collection calls from Synchrony, Plaintiff has

18       experienced anxiety, fear and uneasiness, has had difficulty sleeping, shortness
19       of breath, nausea, and has at times been unable to calm down as the constant
20       and harassing collection calls by Synchrony are overwheling. Plaintiff is
21       constantly afraid to answer his phone and he cringes when his phone rings.
22 78. Therefore, as a direct and proximate result of the unlawful collection efforts by

23       Synchrony, Plaintiff suffered emotional distress.
24

25

26

27

28

                                                 - 12 -
                            Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 13 of 16 Page ID #:13



 1                                                 II.
 2                             SECOND CAUSE OF ACTION
 3                         NEGLIGENT VIOLATIONS OF THE TCPA
 4                                 (47 U.S.C. § 227 ET. SEQ.)
 5    79. Plaintiff realleges and incorporates by reference Paragraphs 1 through 78,
 6        inclusive, as if fully set forth.
 7    80. Through the four (4) separate Cease and Desist Letters from Plaintiff’s
 8        Counsel, sent by both facsimile and US Mail, and orally, Plaintiff revoked
 9        any alleged consent for Synchrony to call Plaintiff on his cellular telephone
10        via the use of an ATDS and/or Recorded Voice.
11    81. The foregoing acts and omissions of Synchrony constitute numerous and
12        multiple negligent violations of the TCPA, including but not limited to each
13        and every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
14    82. As a result of Synchrony’s negligent violations of 47 U.S.C. §227, et. seq.,
15        Plaintiff is entitled to an award of $500 in statutory damages, for each and
16        every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17    83. Plaintiff is also entitled to and seeks injunctive relief prohibiting such
18        conduct in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
19

20                                                III.
21                               THIRD CAUSE OF ACTION
22                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
23                                 (47 U.S.C. § 227 ET. SEQ.)
24    84. Plaintiff realleges and incorporates by reference Paragraphs 1 through 83,
25        inclusive, as if fully set forth.
26    85. Through the four (4) separate Cease and Desist Letters from Plaintiff’s
27        Counsel, sent by both facsimile and US Mail, and orally, Plaintiff revoked
28

                                                   - 13 -
                              Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 14 of 16 Page ID #:14



 1        any alleged consent for Synchrony to call Plaintiff on his cellular telephone
 2        via the use of an ATDS and/or Recorded Voice.
 3    86. The foregoing acts of Synchrony constitute numerous and multiple knowing
 4        and/or willful violations of the TCPA, including but not limited to each and
 5        every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
 6    87. Therefore, since Synchrony continued to call Plaintiff despite indisputably
 7        being informed to not call Plaintiff on multiple occasions through multiple
 8        different means, and that Plaintiff had revoked any alleged prior consent to
 9        call Plaintiff’s cellular telephone via the use of and ATDS and/or Recorded
10        Voice, Synchrony’s acts were willful.
11    88. As a result of Synchrony’s knowing and/or willful violations of 47 U.S.C.
12        §227, et. seq., Plaintiff is entitled to an award of $1,500 in statutory damages,
13        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
14    89. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct
15        in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
16

17                                    PRAYER FOR RELIEF
18             WHEREFORE, Plaintiff having set forth the claims for relief against
19 Defendant Synchrony Bank herein, respectfully request this Court enter a

20 Judgment against Defendant as follows:

21        a.         As to the First Cause of Action, an award of actual damages pursuant
22                   to Cal. Civ. Code §1788.30(a) according to proof, including
23                   compensatory damages for Plaintiff’s emotional distress for the
24                   harassing telephone calls and other debt collection efforts;
25        b.         As to the First Cause of Action, an award of statutory damages of
26                   $1,000.00 pursuant to Cal. Civ. Code §1788.30(b);
27        c.         As to the First Cause of Action, an award of reasonable attorney’s
28                   fees and costs pursuant to Cal. Civ. Code §1788.30(c);

                                                    - 14 -
                               Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 15 of 16 Page ID #:15



 1        d.     As to the Second Cause of Action, $500 in statutory damages for each
 2               and every one of Synchrony’s over 100 negligent violations of 47
 3               U.S.C. §227(b)(1), pursuant to 47 U.S.C. § 227(b)(3)(B), totaling in
 4               excess of $50,000.00.
 5        e.     Injunctive relief prohibiting such conduct in the future pursuant to 47
 6               U.S.C. § 227(b)(3)(A);
 7        f.     As to the Third Cause of Action, $1,500.00 in statutory damages for
 8               each and every one of Synchrony’s over 100 knowing and/or willful
 9               violations of 47 U.S.C. § 227(b)(1), totaling in excess of $150,000.00,
10               pursuant to 47 U.S.C. § 227(b)(3)(C).
11        g.     For such other and further relief as the Court may deem just and
12               proper.
13

14 Dated: January 9, 2019                              By:      /s/ Ahren A. Tiller___
                                                               Ahren A. Tiller, Esq.
15                                                             BLC Law Center, APC
16                                                             Attorneys for Plaintiff

17

18
19

20

21

22

23

24

25

26

27

28

                                                - 15 -
                           Dawson v. Synchrony Bank - Complaint for Damages
     Case 2:19-cv-00201-DMG-KS Document 1 Filed 01/09/19 Page 16 of 16 Page ID #:16



 1                            DEMAND FOR JURY TRIAL
 2          Pursuant to the Seventh Amendment to the Constitution of the United States
 3 of America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable

 4 by jury.

 5

 6 Dated: January 9, 2019                              By:     /s/ Ahren Tiller____________
                                                               Ahren A. Tiller, Esq.
 7                                                             BLC Law Center, APC
 8                                                             Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                - 16 -
                           Dawson v. Synchrony Bank - Complaint for Damages
